Name: Commission Regulation (EEC) No 884/85 of 2 April 1985 amending Regulation (EEC) No 1726/70 as regards the advance on the amount of the premium for leaf tobacco grown in Greece
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  Europe
 Date Published: nan

 3. 4. 85 Official Journal of the European Communities No L 96/5 COMMISSION REGULATION (EEC) No 884/85 of 2 April 1985 amending Regulation (EEC) No 1726/70 as regards the advance on the amount of the premium for leaf tobacco grown in Greece 1981 , 1982, 1983 and 1984 crops benefited for tobacco from the coming harvests in order to encourage tobacco purchases and planters to sign a greater number of cultivation contracts so that each of them may benefit from the advantages that these entail ; Whereas a maximum period of two years is adequate for the contractual system laid down by Regulation (EEC) No 1726/70 to be effectively applied ; whereas the derogation in question should therefore be extended to cover tobacco from the 1985 and 1986 crops ; Whereas for the sake of simplicity, tobacco from the 1984 crop in respect of which applications for an advance on the premium may be submitted up to 31 December 1985 should be included and Regulation (EEC) No 1186/83 consequently repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 1726/70 (3), as last amended by Regulation (EEC) No 1 876/84 (4), makes payment of an advance on premiums subject to conclusion of a cultivation contract or to signature of a crop declaration, duly registered and relating to the leaf tobacco in respect of which &lt;the premium is applied for ; Whereas Regulation (EEC) No 1726/70 provides for the payment of advances on the premium in respect of tobacco from the 1982, 1983 and 1984 crops in Greece which has, in that country, undergone first processing and market preparation, even where no cultivation contract or crop declaration exists ; whereas advances on the premium may be required up to 31 December of the year following that in which the tobacco was harvested ; Whereas the reasons that obtained to warrant the dero ­ gation in respect of applications for an advance on the premium from which purchases of Greek tobacco from the 1981 and 1982 crops benefited on the basis of the provisions of Article 73 of the Act of Accession which was extended in respect of tobacco from the 1984 crop by Commission Regulation (EEC) No 1186/83 (^ still remain valid ; whereas, despite the efforts made to inform the operators concerned, the greater part of the Greek tobacco crop production at present is still not covered by cultivation contracts ; Whereas cultivation contracts play a key role in tobacco production by enabling production to be better oriented to demand ; whereas it is advisable to maintain the derogation from which tobacco from the HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 7 (2) of Regulation (EEC) No 1726/70 is hereby replaced by the following : 'Notwithstanding the first indent of the preceding subparagraph, advances on the premium may be applied for in respect of tobacco from the 1984, 1985 and 1986 crops in Greece which has, in that country, undergone first processing and market preparation, even where no cultivation contract or crop declaration as referred to in Article 2b exists . In Greece, applications for advances may in such cases be made only up to 31 December of the year following that in which the tobacco was harvested.' Article 2 Regulation (EEC) No 1186/83 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 27. (3) OJ No L 191 , 27. 8 . 1970, p. 1 . (4) OJ No L 176, 3 . 7. 1984, p . 14. 0 OJ No L 129, 19 . 5. 1983, p . 23 . No L 96/6 Official Journal of the European Communities 3. 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1985. For the Commission Frans ANDRIESSEN Vice-President